Name: 90/209/EEC: Commission Decision of 19 April 1990 releasing the Member States from the obligation to apply to certain species the provisions of Council Directive 70/458/EEC on the marketing of vegetable seed, amending Decisions 73/122/EEC and 74/358/EEC and repealing Decision 74/363/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  means of agricultural production
 Date Published: 1990-04-28

 Avis juridique important|31990D020990/209/EEC: Commission Decision of 19 April 1990 releasing the Member States from the obligation to apply to certain species the provisions of Council Directive 70/458/EEC on the marketing of vegetable seed, amending Decisions 73/122/EEC and 74/358/EEC and repealing Decision 74/363/EEC Official Journal L 108 , 28/04/1990 P. 0104 - 0105 Finnish special edition: Chapter 3 Volume 32 P. 0139 Swedish special edition: Chapter 3 Volume 32 P. 0139 *****COMMISSION DECISION of 19 April 1990 releasing the Member States from the obligation to apply to certain species the provisions of Council Directive 70/458/EEC on the marketing of vegetable seed, amending Decisions 73/122/EEC and 74/358/EEC and repealing Decision 74/363/EEC (90/209/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (1), as last amended by Directive 88/380/EEC (2), and in particular Article 42 (a), Having regard to the applications submitted by the Member States, Whereas, pursuant to Article 42 (a) of Directive 70/458/EEC, in relation to asparagus, witloof chicory and large-leaved chicory (Italian chicory), a Member State may, upon application, be wholly or partially released from the obligation to apply the provisions of the Directive, save where this would run counter to the provisions laid down in Article 16 (1) and 30 (1); Whereas, in view of the applications submitted by the various Member States, it is therefore appropriate to release Member States, with or without time limit, from the obligation to apply to the species mentioned above: - the provisions of the Directive relating to the establishment of national catalogues of varieties, or - the provisions of the Directive relating to the certification and control of seed, or - in certain cases, all the provisions of the Directive, with the exception, in all cases, of Articles 16 (1) and 30 (1); Whereas this Decision replaces all previous Decisions granting releases for these species; whereas, accordingly, Commission Decisions 73/122/EEC (3) and 74/358/EEC (4), which granted such releases, respectively, to Germany and Luxembourg and to Ireland should be amended, and Commission Decision 74/363/EEC (5), which granted such a release to the United Kingdom, should be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. In relation to Asparagus officinalis L. - asparagus, the Member States indicated in column 1 of Part I of the Annex are released from the obligation to apply the provisions of Directive 70/458/EEC indicated in column 2 for the period indicated in column 3. 2. In relation to Cichorium intybus L. (partim) - witloof chicory, the Member States indicated in column 1 of Part II of the Annex are released from the obligation to apply the provisions of Directive 70/458/EEC indicated in column 2 for the period indicated in column 3. 3. In relation to Cichorium intybus L. (partim) - large-leaved chicory (Italian chicory), the Member States indicated in column 1 of Part III of the Annex are released from the obligation to apply the provisions of Directive 70/458/EEC indicated in column 2 for the period indicated in column 3. Article 2 Article 1 of Decision 73/122/EEC is amended as follows: 1. in paragraph 1, subparagraphs (b) and (e) are deleted; 2. in paragraph 2, subparagraphs (b) and (g) are deleted. Article 3 In Article 1 of Decision 74/358/EEC, paragraph (b) is deleted. Article 4 Decision 74/363/EEC is repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 19 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 7. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No L 145, 2. 6. 1973, p. 41. (4) OJ No L 196, 19. 7. 1974, p. 15. (5) OJ No L 196, 19. 7. 1974, p. 21. ANNEX 1.2.3 // // // // 1 // 2 // 3 // // // // Member State // Provisions of Directive 70/458/EEC to which release applies // Duration of release // // // 1,3 // Part I - Asparagus officinalis L. - asparagus 1.2.3 // 1. Ireland, Luxembourg // All except Articles 16 (1) and 30 (1) // Unlimited // 2. Germany, France // All except Articles 16 (1) and 30 (1) // Until 31 December 1995 // 3. Belgium, Greece, Spain, Italy, Netherlands, Portugal // Articles 3 (1) and 16 to 44, except Articles 16 (1) and 30 (1) // Until 31 December 1995 // 4. Denmark, United Kingdom // Articles 3 (2) and 4 to 15 // Unlimited // // Articles 3 (1) and 16 to 44, except Articles 16 (1) and 30 (1) // Until 31 December 1995 // // // 1,3 // Part II - Cichorium intybus L. (partim) - witloof chicory 1.2.3 // // // // 5. Germany, Luxembourg // All except Articles 16 (1) 1, and 30 (1) // Unlimited // 6. Denmark, United Kingdom // Articles 3 (2) and 4 to 15 // Unlimited // // // 1,3 // Part III - Cichorium intybus L. (partim) - large-leaved chicory (Italian chicory) 1.2.3 // // // // 7. Germany, Luxembourg // All except Articles 16 (1) and 30 (1) // Unlimited // 8. France // All except Articles 16 (1) and 30 (1) // Until 31 December 1992 // 9. Belgium, Greece, Spain, Ireland, Italy, Netherlands, Portugal // Articles 3 (1) and 16 to 44, except Articles 16 (1) and 30 (1) // Until 31 December 1992 // 10. Denmark, United Kingdom // Articles 3 (2) and 4 to 15 // Unlimited // // Articles 3 (1) and 16 to 44, except Articles 16 (1) and 30 (1) // Until 31 December 1992 // // //